 

GREEN FOREST MANAGEMENT CONSULTING INC.

 

FORM OF PROMISSORY NOTE

 

TWD $200,301,985

 

Dated: December 27, 2013

 

For value received, and pursuant to the Land Sale and Purchase Agreement dated
December 27, 2013, Green Forest Management Consulting Inc. promises to pay the
seller of certain lots of land in Zaoqiao Township and Touwu Township, Miaoli
County, Taiwan (R.O.C.), Yu, Chien-Yang (the “Land Seller”) the sum of Two
Hundred Million Three Hundred One Thousand Nine Hundred Eighty Five New Taiwan
Dollars (TWD $200,301,985). The Land Seller’s ownership interest in this
Promissory Note is detailed on Annex A to this Promissory Note.

 

The sum shall be repaid to the Land Seller on or before December 27, 2013
according to the instructions of the Land Seller.

 

  Green Forest Management Consulting Inc.         By: /s/ Chiang, Yu-Chang    
Chiang, Yu-Chang     Director     Green Forest Management Consulting Inc.    
Rm. B302C, 3F.-2, No. 185, Kewang Rd.     Longtan Township, Taoyuan County 325  
  Taiwan (R.O.C.)

 

1

 

 

Annex A

 

PROMISSORY NOTE HOLDERS

 

Note Holder  Land Lot  Land Number  (m2)   Total Area of
Registered
Land   Value of
Interest
(TWD)  Yu, Chien-Yang  Dataoping Section, Zaoqiao Township 
86-1、86-3、90、698-1、699-6、699-7、699-8、699-9、699-10、699-11、699-18、699-27 
 35,251    76,435   $200,301,985                            Laotianliao Section,
Touwu Township  414-2、414-3、421-1、426、432-12、432-11   41,184           

 

2

